1    LAW OFFICES OF BILL LATOUR
2    BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100                              4/18/2019
3         Colton, California 92324
                                                                      CW
4         Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
5
          E-Mail: fed.latour@yahoo.com
6
7    Attorney for Plaintiff
8                        UNITED STATES DISTRICT COURT
9               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                               )    No. EDCV 18 – 1954 JC
11   JUANA CAMACHO,                            )
12                                             )    ORDER AWARDING EAJA FEES
           Plaintiff,                          )
13                                             )
14         v.                                  )
                                               )
15
     NANCY A. BERRYHILL, Acting                )
16   Commissioner of Social Security,          )
17
                                               )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
21   THOUSAND NINE HUNDRED DOLLARS AND 00/100 ($3,900.00) subject to the
22   terms of the stipulation.
23
24   DATE:        April 18, 2019          ______________/s/______________________
25                                        HONORABLE JACQUELINE CHOOLJIAN
                                          UNITED STATES MAGISTRATE JUDGE
26
27
28
